SHERWOOD, P. J.
After the motion for new trial and in arrest were filed and denied, and after the record shows affidavit for appeal filed and granted, and bond for appeal given, then occurs these statements of record, marked 1 and 2:
“1. And afterwards, to-wit, on the eighth day of the regular September, 1897, term of said court, it being the fifteenth day of September, 1897, the following other proceedings were had in said cause to-wit:
“Ellen Reno et al., Plaintiffs, v. Catherine Fitz Jarrell et al., Defendants.
“2. Plaintiffs’ bill of exceptions filed, which said bill of exceptions is signed and sealed by the court and made a part of the, record herein. Said bill of exceptions being fully set out in the foregoing transcript.”
The object of a recital in the record that a bill of exceptions has been filed, is to authenticate the bill, and to identify it as the bill thus filed. There is nothing, in record recital *413No. 2 to identify the hill. Whereabouts “in the foregoing transcript” is “said bill of exceptions fully set out ?” ' The usual and correct formula for a record entry in regard to filing a bill is like this:
Now on this eighth day of January, 1901, comes the plaintiff in the above entitled cause, and by leave of court files herein his bill of exceptions, which bill of exceptions is in the words and figures following:
Then follows the bill of exceptions, and at its close is something like this: And the plaintiff in the above entitled cause presents this his bill of exceptions to me, the undersigned judge, and asks that the same be signed, sealed and made a part of the record in this cause which is accordingly done, this eighth day of January, 1901. Then follows the signature and seal of the judge, date, etc,
In this way the bill of exceptions is, at each end> positively and plainly authenticated and identified. In this case, however, at what might be supposed to be the beginning of the bill of exceptions, occur these recitals:
“In the circuit court of Daviess county, Missouri, December term, A. D., 1895.
“Ellen Reno et al., Plaintiffs, v. Catherine Fitz Jarrell et al., Defendants.
“Be it remembered that upon a trial of this cause the following proceedings were had.”
We might conjecture that the bill of exceptions began where the above words occur, but this is no place for conjectures.
Besides all that, the signature of the judge to the bill is *414wholly lacking. Lacking such signature it is no bill of exceptions. [Cooper v. Maloney, 162 Mo. 684, and cas. cit.]
Eor these reasons, there is nothing for our consideration but the record proper, and as no error is apparent there, judgment affirmed.
All concur.